       Case 1:20-cv-01091-RB-SCY Document 16 Filed 01/07/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

HYDER BROS INC. &
J. FETHEROLF LLC,

              Plaintiffs,

       vs.                                                Civ. No. 20-1091 RB/SCY

STATE FARM FIRE AND
CASUALTY COMPANY,

              Defendant.


                      ORDER ADOPTING JOINT STATUS REPORT
                        AND PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on January 7, 2021 the Court reviewed the

attorneys’ Joint Status Report and Provisional Discovery Plan (Doc. 12), filed on December 28,

2020 and adopted it as modified by the dates and discovery parameters provided in the Court’s

Scheduling Order filed concurrently with this Order.




                                                   ___________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
